96-1049 Fuller v. Neal

Attachment not available electronically.
                   UNITED STATES COURT OF APPEALS
Filed 12/19/96
                                 TENTH CIRCUIT
                              _____________________

 STEVEN MICHAEL TULLER,

      Plaintiff-Appellant,

 v.                                                         No. 96-1049
                                                        (D.C. No. 95-S-2396)
 DONICE NEAL, and Capt. John Doe; GARY                     (D. Colorado)
 WATKINS, Major; KIM THOMPSON, Captain
 and Lt. John Doe; JOHN HADLEY, Major; LT.
 MCFEE; FRANK CARLTON, Lt.; BILL
 ESPANOSA, Sgt.; ALBERT MARTINEZ;
 FRAZZINO; ARISTEDES ZAVARAS,

      Defendants-Appellees.
                          _____________________

                             ORDER AND JUDGMENT *
                              _____________________

Before BRORBY, EBEL and HENRY, Circuit Judges.
                      _____________________

      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore



      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.


                                        -2-
ordered submitted without oral argument.



      Mr. Tuller is a state inmate and pro se litigant. Mr. Tuller filed a civil

rights complaint against various prison officials. The district court dismissed the

complaint as legally frivolous pursuant to 28 U.S.C. §1915(d). We agree with the

district court and dismiss the appeal. 1



      We attach a copy of the district court's eight-page order of dismissal. Mr.

Tuller appeals this decision and fails to persuade us of any error made by the

district court. The district court's order is legally correct and supported by the

record.



      The appeal is DISMISSED as it is legally frivolous for substantially the

same reasons set forth in the district court's order.

                                           Entered for the Court:

                                           WADE BRORBY
                                           United States Circuit Judge




      1
       The district court's judgment was entered January 4, 1996; the Notice of
Appeal was filed February 2, 1996.


                                            -3-